Order entered September 16, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                    No. 05-13-01254-CV
                                    No. 05-13-01255-CV
                                    No. 05-13-01256-CV
                                    No. 05-13-01257-CV


                      IN RE TROY LEE PERKINS, RELATOR

               Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
       Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S


                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE